DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered.

Information Disclosure Statement
The IDS’ filed on 10/23/20, 06/17/21, and 08/11/21 has been considered.

Drawings
The drawings filed on 12/09/16 are accepted.

Examiner’s Note - 35 USC § 101
For the reasons discussed in the final rejection of 06/25/20, claims 1-15 and 18-22 qualify as eligible subject matter under 35 U.S.C. § 101. In the final rejection of 06/25/20, it was claims 1-20 that qualified as eligible subject matter, but the current 

Examiner’s Note - 35 USC § 112
Please note that the word “about” appears throughout the claims. For example, claim 1, lines 16-17 state, “provided by a second pulse of a second stimulus signal is about the same as the predetermined amount of charge …” Claim 1, lines 19-20 state, “in response to the second amount of charge provided by the second pulse of the second stimulus signal not being about the same …” The examiner also found instances of the word being used in claims 2-3, 5-7, 9-10, 12-13, and 21-22. Use of the word “about” is sometimes an indicator of indefinite language, since the scope of the word is often unclear. 
However, in the present application (Please note substitute specification filed on 12-09-16), paragraph 0015 states, “Providing a predetermined amount of charge or about the same as (e.g., close to) a predetermined amount of charge per pulse …” and paragraph 0082 states, “A pulse of a stimulus signal provides about the same amount of charge (e.g., close to) as the predetermined amount of charge when the pulse of the stimulus signal provides an amount of charge that is the predetermined amount of charge pulse or minus five percent (5%) of the predetermined amount of charge.”
 Because the applicant has given concrete bounds to the term “about” in the specification, the term is not considered indefinite.

Allowable Subject Matter
Claims 1-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the below limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. 
While the handle is positioned in an operating environment:
the processing circuit recalls the duration of time from the memory
the processing circuit uses the duration of time to determine whether a second amount of charge provided by a second pulse of a second stimulus signal is about the same as the predetermined amount of charge, and the operating environment is different from the calibration environment
in response to the second amount of charge provided by the second pulse of the second stimulus signal not being about the same as the predetermined amount of charge, the processing circuit calibrates the second stimulus signal by increasing or decreasing the second amount of charge to be delivered by a next pulse of the second stimulus signal

With respect to independent claim 5, the below limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. 
while the handle is positioned in an operating environment
 recalling the duration of time
using the duration of time to determine whether a second amount of charge provided by a second pulse of a second stimulus signal is about the same as the predetermined amount of charge
calibrating, in response to the second amount of charge provided by the second pulse of the second stimulus signal not being about the same as the predetermined amount of charge, the second stimulus signal by increasing or decreasing the second amount of charge to be delivered by a next pulse of the second stimulus signal

With respect to independent claim 9, the below limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. 
while the handle is positioned in an operating environment:
the processing circuit recalls the duration of time from the memory
the current source provides the current for the duration of time to charge the capacitance, during the duration of time the current charges the capacitance to a second voltage
the signal generator provides a second pulse of a second stimulus signal, the second pulse charges the capacitance to a third voltage
the processing circuit compares the third voltage to the second voltage to determine whether the second pulse provided the predetermined amount of charge, and the operating environment is different from the calibration environment
in response to determining that the second pulse did not provide the predetermined amount of charge, the processing circuit calibrates the second stimulus signal by increasing or decreasing a second amount of charge to be delivered by a next pulse of the second stimulus signal

With respect to independent claim 12, the below limitations, when viewed in combination, were not found, taught, or disclosed by the prior art.
while the handle is positioned in an operating environment
recalling the duration of time
providing the current for the duration of time to charge the capacitance, during the duration of time the capacitance is charged to a second voltage
providing a second pulse of a second stimulus signal, the second pulse charges the capacitance to a third voltage
comparing the third voltage to the second voltage to determine whether the second pulse provided the predetermined amount of charge, the operating environment is different from the calibration environment
calibrating, in response to determining that the second pulse did not provide the predetermined amount of charge, the second stimulus signal by increasing or decreasing a second amount of 

In the applicant’s response of 09/24/20, with respect to primary reference Brundula, the applicant argued:

    PNG
    media_image1.png
    660
    613
    media_image1.png
    Greyscale

With respect to secondary reference Stethem, the applicant argues:

    PNG
    media_image2.png
    604
    613
    media_image2.png
    Greyscale

and

    PNG
    media_image3.png
    334
    621
    media_image3.png
    Greyscale

.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/19/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862